Exhibit 10.1

H&R BLOCK EXECUTIVE PERFORMANCE PLAN

(AS AMENDED)

 

ARTICLE I. GENERAL

SECTION 1.1 PURPOSE >>> The purpose of the H&R Block Executive Performance Plan
(the “Plan”) is to attract and retain highly qualified individuals as executive
officers; to obtain from each the best possible performance in order to achieve
particular business objectives established for H&R Block, Inc. (the “Company”)
and its subsidiaries; and to include in their compensation package a bonus
component intended to qualify as performance-based compensation under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), which
compensation would be deductible by the Company under the Code.

SECTION 1.2 ADMINISTRATION >>> The Plan shall be administered by the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
consisting of at least two members, each of whom shall be an “outside director”
within the meaning of Section 162(m) of the Code. The Committee shall adopt such
rules and guidelines as it may deem appropriate in order to carry out the
purpose of the Plan. All questions of interpretation, administration and
application of the Plan shall be determined by a majority of the members of the
Committee then in office, except that the Committee may authorize any one or
more of its members, or any officer of the Company, to execute and deliver
documents on behalf of the Committee. The determination of the majority shall be
final and binding in all matters relating to the Plan. The Committee shall have
authority to determine the terms and conditions of the Awards granted to
eligible persons specified in Section 1.3 below.

SECTION 1.3 ELIGIBILITY >>> Awards may be granted only to employees of the
Company or any of its subsidiaries who are at the level of Assistant Vice
President or at a more senior level and who are selected for participation in
the Plan by the Committee. A qualifying employee so selected shall be a
“Participant” in the Plan.

 

ARTICLE II. AWARDS

SECTION 2.1 AWARDS >>> The Committee may grant annual performance-based awards
(“Awards”) to Participants with respect to each fiscal year of the Company, or a
portion thereof (each such fiscal year or a portion thereof to constitute a
“Performance Period”), subject to the terms and conditions of the Plan. Awards
shall be in the form of cash compensation. Within 90 days after the beginning of
a Performance Period, the Committee shall establish (a) performance goals and
objectives (“Performance Targets”) for the Company and the subsidiaries and
divisions thereof for such Performance Period, (b) target awards (“Target
Awards”) for each Participant, which shall be a specified dollar amount, and (c)
schedules or other objective methods for determining the applicable performance
percentage (“Performance Percentage”) to be multiplied by each portion of the
Target Award to which a Performance Target relates in arriving at the actual
Award payout amount pursuant to Section 2.4 (“Performance Schedules”). The
Committee shall specify the Performance Targets applicable to each Participant
for each Performance Period and shall further specify the portion of the Target
Award to which each Performance Target shall apply. In no event shall a
Performance Schedule include a Performance Percentage in excess of 200%.

SECTION 2.2 PERFORMANCE TARGETS >>> Performance Targets established by the
Committee each year shall be based of one or more of the following business
criteria: (a) earnings, (b) revenues, (c) sales of products, services or
accounts, (d) numbers of income tax returns prepared, (e) margins, (f) earnings
per share, (g) return on equity, (h) return on capital, and (i) total
shareholder return. For any Performance Period, Performance Targets may be
measured on an absolute basis or relative to internal goals, or relative to
levels attained in fiscal years prior to the Performance Period.

SECTION 2.3 EMPLOYMENT REQUIREMENT >>> To be eligible to receive payment of an
Award, the Participant must have remained in the continuous employ of the
Company or its subsidiaries through the end of the applicable Performance
Period, provided that, in the event the Participant’s employment terminates
during the Performance Period due to death, disability or retirement, the
Committee may, at its sole discretion, authorize the Company or the applicable
subsidiary to pay in full or on a prorated basis an Award determined in
accordance with Sections 2.4 and 2.5. For purposes of this Section 2.3, (a)
“disability” shall be as defined in the employment practices or policies of the
applicable subsidiary of the Company in effect at the time of termination of
employment, and (b) “retirement” shall mean termination of employment with all
subsidiaries of the Company by the Participant after either attainment of age 65
or attainment of age 55 and the completion of at least ten (10) years of
employment with the Company or its subsidiaries.

SECTION 2.4 DETERMINATION OF AWARDS >>> In the manner required by Section 162(m)
of the Code, the Committee shall, promptly after the date on which the necessary
financial or other information for a particular Performance Period becomes
available, certify the extent to which Performance Targets have been achieved.
Using the Performance Schedules, the Committee shall determine the Performance
Percentage applicable to each Performance Target and multiply the portion of the
Target Award to which the Performance Target relates by such Performance
Percentage in order to arrive at the actual Award payout for such portion.

At the time Target Awards are determined, the Committee may specify that the
Performance Percentage attributable to any one or more portions of a
Participant’s Target Award may not exceed the Performance Percentage
attributable to any other portion of the Participant’s Target Award. In the
event such specification is made, actual Award payouts shall be determined
accordingly.

SECTION 2.5 LIMITATIONS ON AWARDS >>> The aggregate amount of all Awards under
the Plan to any Participant for any Performance Period shall not exceed
$2,000,000.

SECTION 2.6 PAYMENT OF AWARDS >>> Payment of Awards shall be made by the Company
or the applicable employer subsidiary as soon as administratively practical
following the certification by the Committee of the extent to which the
applicable Performance Targets have been achieved and the determination of the
actual Awards in accordance with Sections 2.4 and 2.5. All Awards under the Plan
are subject to withholding, where applicable, for federal, state and local
taxes.

SECTION 2.7 ADJUSTMENT OF AWARDS >>> In the event of the occurrence during the
Performance Period of any recapitalization, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-off, combination, liquidation,
dissolution, sale of assets, other similar corporate transaction or event, any
changes in applicable tax laws or accounting principles, or any unusual,
extraordinary or nonrecurring events involving the Company which distorts the
performance criteria applicable to any Performance Target, the Committee shall
adjust the calculation of the performance criteria, and the applicable
Performance Targets as is necessary to prevent reduction or enlargement of
Participants’ Awards under the Plan for such Performance Period attributable to
such transaction or event. Such adjustments shall be conclusive and binding for
all purposes.

 

ARTICLE III. MISCELLANEOUS

SECTION 3.1 NO RIGHTS TO AWARDS OR CONTINUED EMPLOYMENT >>> No employee of the
Company or any of its subsidiaries shall have any claim or right to receive
Awards under the Plan. Neither the Plan nor any action taken under the Plan
shall be construed as giving any employee any right to be retained by the
Company or any subsidiary of the Company.

SECTION 3.2 NO LIMITS ON OTHER AWARDS AND PLANS >>> Nothing contained in this
Plan shall prohibit the Company or any of its subsidiaries from establishing
other special awards or incentive compensation plans providing for the payment
of incentive compensation to employees of the Company and its subsidiaries,
including any Participants.

SECTION 3.3 RESTRICTION ON TRANSFER >>> The rights of a Participant with respect
to Awards under the Plan shall not be transferable by the Participant other than
by will or the laws of descent and distribution.

SECTION 3.4 SOURCE OF PAYMENTS >>> The Company and its subsidiaries shall not
have any obligation to establish any separate fund or trust or other segregation
of assets to provide for payments under the Plan. To the extent any person
acquires any rights to receive payments hereunder from the Company or any of its
subsidiaries, such rights shall be no greater than those of an unsecured
creditor.

SECTION 3.5 EFFECTIVE DATE; TERM; AMENDMENT >>> The Plan is effective as of June
19, 1996, subject to approval by the Company’s shareholders at the Company’s
1996 annual meeting of shareholders, and shall remain in effect until such time
as it shall be terminated by the Board of Directors of the Company. If approval
of the Plan meeting the requirements of Section 162(m) of the Code is not
obtained at the 1996 annual meeting of shareholders of the Company, then the
Plan shall not be effective and any Award made on or after June 19, 1996, shall
be void ab initio. The Board of Directors may at any time and from time to time
alter, amend, suspend or terminate the Plan in whole or in part.

SECTION 3.6 PROHIBITED OR UNENFORCEABLE PROVISIONS >>> Any provision of the Plan
that is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
the Plan.

SECTION 3.7 SECTION 162(M) PROVISIONS >>> Any Awards under the Plan shall be
subject to the applicable restrictions imposed by Code Section 162(m) and the
Treasury Regulations promulgated thereunder, notwithstanding any other
provisions of the Plan to the contrary.

SECTION 3.8 GOVERNING LAW >>> The Plan and all rights and Awards hereunder shall
be construed in accordance with and governed by the laws of the State of
Missouri.

 

 

 

 

 